Mollison, Judge:
The merchandise the subject of the above-enumerated appeal for reappraisement consists of glass and earthenware bottles containing wines, imported from Italy on or about October 30,1959.
Counsel for the parties have submitted the case for decision upon stipulation, on the basis of which I find export value, as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the values of the said merchandise and that such values are as shown on the special customs invoice attached to the papers, which values were used in appraising the merchandise.
Judgment will issue accordingly.